DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the response to restriction filed on 06/15/2022.
Applicant has elected Group I: Claims 1-9 and 14-18 without traverse.
Applicant has withdrawn claims 10-13.
Claims 1–18 are currently pending.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1–9 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 recites a computer-implemented method for automatic user provisioning, such as the automatic creation of provider profiles in an electronic medical record system. The claims are directed to a process, which is a statutory category of invention. CLAIMS 9 & 14 recite one or more memories for automatic user provisioning, such as the automatic creation of provider profiles in an electronic medical record system. The claims are directed to manufactures, which is a statutory category of invention
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 9 & 14 recite, at least in part a method in a computing system, the method comprising: retrieving from an identity management system information about a worker; determining, based upon the information retrieved from the identity management system, that a provider profile should be created for the worker in an electronic medical record system; determining, based upon the information retrieved from the identity management system, a set of provider profile fields that should be populated for the worker in the electronic medical record system; causing a provider profile to be created for the worker in the electronic medical record system; and for each of the determined set of provider profile fields: mapping between the provider profile field and a field among information maintained for the worker by the identity management system; and causing the determined field of the created provider profile to be populated with the mapped field among information maintained for the worker by the identity management system.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. retrieving from an identity management system information about a worker; determining, based upon the information retrieved from the identity management system, that a provider profile should be created for the worker in an electronic medical record system; determining, based upon the information retrieved from the identity management system, a set of provider profile fields that should be populated for the worker in the electronic medical record system; causing a provider profile to be created for the worker in the electronic medical record system) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG. An individual at a generic computing device with access to the medical record system, can conduct the above limitations manually, in a step by step process.   
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements of an identity management system and electronic medical record system. These elements are broadly recited in the specification at, for example, pages 4-5, which describes the generic computing systems. “In various embodiments, these computer systems and other devices 100 can include server computer systems, cloud computing platforms or virtual machines in other configurations, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc. In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit ("CPU") 101 for executing computer programs; a computer memory 102 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 103, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet or another network and its networking hardware, such as switches, routers, repeaters, electrical cables and optical fibers, light emitters and receivers, radio transmitters and receivers, and the like. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of user provisioning in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-8 and 15-18 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1 & 14. 
CLAIM 2 – specifies a use for the provider profile
CLAIM 3 & 15 – further recites obtaining the provider profile from a record system and comparing the profile to stored data to validate the profile
CLAIM 4 – describes the name of the query type in programming terms
CLAIM 5 – describes the name of the data call type in programming terms
CLAIM 6 & 16 – further specifies a use of business rules that identify provider profile fields that should be populated for workers based upon information maintained for them by the identity management system 
CLAIM 7 & 17 – further specifies a use of a “first channel” and “second channel” for the process
CLAIM 8 & 18 - describes the name of the data channel type in programming terms
The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-8 and 15-18 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1, 3, 4, 6, 7, 9 & 14-17 are rejected as under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2014/0244282 A1).

CLAIMS 1 & 14 – 
Independent claim 14 is substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

White teaches a method having the limitations of:
A method in a computing system, the method comprising: retrieving from an identity management system information about a worker (White [Abstract] Methods for hospital, healthcare, and physician data management, and corresponding systems and computer-readable mediums. A method includes collecting provider data from a plurality of data sources and creating a plurality of universal provider profiles (UPPs) from the collected provider data. Each UPP corresponds to a medical provider and includes contact information for the corresponding medical provider. The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query. [0088] The system collects provider data from one or more data sources (405). The sources can include state medical licensing databases, hospital data sources, and others.)
determining, based upon the information retrieved from the identity management system, that a provider profile should be created for the worker in an electronic medical record system; (White [0090] The system creates a plurality of universal provider profiles (UPPs) from the collected provider data or the normalized provider data (415). Each UPP identifies a medical provider by a unique identifier, which can be or include, for example, a national provider identification number (NPI), an identifier assigned by a medical facility in combination with a facility identifier, a provider name in combination with the provider's date of birth, a geographic identifier, a medical specialty identifier, or other identifier sufficient to uniquely identify the UPP and corresponding medical provider apart from other UPPs or providers in the normalized provider data. The UPP can include licensing information for the corresponding medical provider. Each UPP can include data for the corresponding provider that is combined from multiple date sources.)
determining, based upon the information retrieved from the identity management system, a set of provider profile fields that should be populated for the worker in the electronic medical record system (White [0090] The system creates a plurality of universal provider profiles (UPPs) from the collected provider data or the normalized provider data (415). Each UPP identifies a medical provider by a unique identifier, which can be or include, for example, a national provider identification number (NPI), an identifier assigned by a medical facility in combination with a facility identifier, a provider name in combination with the provider's date of birth, a geographic identifier, a medical specialty identifier, or other identifier sufficient to uniquely identify the UPP and corresponding medical provider apart from other UPPs or providers in the normalized provider data. The UPP can include licensing information for the corresponding medical provider. Each UPP can include data for the corresponding provider that is combined from multiple date sources.)
causing a provider profile to be created for the worker in the electronic medical record system (White [0004] A method includes collecting provider data from a plurality of data sources and creating a plurality of universal provider profiles (UPPs) from the collected provider data. Each UPP corresponds to a medical provider and includes contact information for the corresponding medical provider. The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query.)
for each of the determined set of provider profile fields: mapping between the provider profile field and a field among information maintained for the worker by the identity management system; and causing the determined field of the created provider profile to be populated with the mapped field among information maintained for the worker by the identity management system. (White [0026] Phynd works by integrating with disparate "silos" of provider information (internal and external to the hospital) to match and update care provider information, creating a master database of communication/engagement information as a set of UPPs. The engagement information can be normalized and confirmed before creating or updating the corresponding UPP. The UPPs can then be provided as a wholesale data feed, front-end care provider search and directly accessible via apps/portals. Phynd allows hospitals to leverage the investment they have already made in their EMR, relationship management, credentialing and CRM software. Data flows into Phynd, and then Phynd provides multiple opportunities for the content to be consumed. [0056] The inbound provider feeds include the various sources of information used for the UPPs and other purposes. Phynd can collect data from various systems, including hospital systems such as credentialing systems, education databases, marketing databases and from external sources such as state license databases, the National Provider Identifier database, and others. therefore it explicitly disclosing “sources of information used for the UPPs”)
CLAIM 3 & 15 – 
White discloses a method having the limitations of claim 1. 
White further discloses a method having the limitation of:
The method of claim 1, further comprising: retrieving the created provider profile from the electronic medical record system; and (White [0004] A method includes collecting provider data from a plurality of data sources and creating a plurality of universal provider profiles (UPPs) from the collected provider data. Each UPP corresponds to a medical provider and includes contact information for the corresponding medical provider. The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query.)
comparing the retrieved provider profile with the information maintained for the worker by the identity management system to validate the retrieved provider profile. (White [0026] Phynd works by integrating with disparate "silos" of provider information (internal and external to the hospital) to match and update care provider information, creating a master database of communication/engagement information as a set of UPPs. The engagement information can be normalized and confirmed before creating or updating the corresponding UPP. The UPPs can then be provided as a wholesale data feed, front-end care provider search and directly accessible via apps/portals. Phynd allows hospitals to leverage the investment they have already made in their EMR, relationship management, credentialing and CRM software. Data flows into Phynd, and then Phynd provides multiple opportunities for the content to be consumed. [0030] The following properties, some of which are medical in nature, can be used to match a provider. Matching can be used so the system doesn't create or distribute duplicate UPPs., demonstrating “matching a provider”. [0092] Creating the plurality of UPPs can include quality control processes, such as displaying the created UPPs to a quality-control user for validation and receiving an approval from the quality-control user., demonstrating “validation” of the retrieved provider profile.)

CLAIM 4 – 
White discloses a method having the limitations of claim 3. 
White further discloses a method having the limitation of:
The method of claim 3 wherein the retrieving comprises calling a RunQuery API. (White [0004] The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query.)

CLAIMS 6 & 16 – 
White discloses a method having the limitations of claims 1 & 14. 
White further discloses a method having the limitation of:
The method of claim 1, further comprising accessing business rules that identify provider profile fields that should be populated for workers based upon information maintained for them by the identity management system. (White [0076] Rules Layer: The rules layer can be implemented utilizing Windows Workflow, the WSO2 Business Rules Server, or otherwise. This layer is accessible from the services layer and the data processing layer and can be configured to govern when specific data displays at the presentation layer and how data is processed at the processing layer.)

CLAIMS 7 & 17 – 
White discloses a method having the limitations of claims 1 & 16. 
White further discloses a method having the limitation of:
The method of claim 1, wherein the causing the provider profile to be created is performed via a first channel with the electronic medical record system, and wherein causing the provider profile fields to be populated is performed via the first channel with electronic medical record system, the method further comprising causing to be exporting a batch of multiple provider profiles from the electronic medical record system using a second channel distinct from the first channel. (White [0055] An engagement configurator defines what systems can or need to be integrated with the Phynd systems described herein. It can provide connection details like server details and user login credentials. It can define what in format(s) the data will come into the system. For example, a state licensing database data may be in form of flat text file, whereas some hospital credentialing systems may send data in form of HL7. It can define what data needs to be collected, such as care providers information fields (cell-phone, email, pager, etc.). It can define the time intervals to import the data into the Phynd systems. It can include a rules interface that allows defining how, what, and when provider data should be updated. [0027] The system can connect to state, local, and EMR systems to aggregate physician/provider information, clean the data and then send it back out to EMR's also making it available via a publicly accessible API, a mobile application and website).

CLAIM 9 – 
White teaches one or more memories having the limitations of:
One or more memories collectively storing a field population data structure relating to resources, the data structure comprising: a plurality of entries, each entry comprising: information identifying one or more classes of resources (White [Abstract] Methods for hospital, healthcare, and physician data management, and corresponding systems and computer-readable mediums. A method includes collecting provider data from a plurality of data sources and creating a plurality of universal provider profiles (UPPs) from the collected provider data. Each UPP corresponds to a medical provider and includes contact information for the corresponding medical provider. The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query. [0088] The system collects provider data from one or more data sources (405). The sources can include state medical licensing databases, hospital data sources, and others.)
information identifying one or more data items to be populated in each resource profile created for resources among the one or more identified classes, such that the contents of the data structure are usable to determine which data items are to be populated when creating a resource profile for a particular resource, based upon the class of the resource. (White [0090] The system creates a plurality of universal provider profiles (UPPs) from the collected provider data or the normalized provider data (415). Each UPP identifies a medical provider by a unique identifier, which can be or include, for example, a national provider identification number (NPI), an identifier assigned by a medical facility in combination with a facility identifier, a provider name in combination with the provider's date of birth, a geographic identifier, a medical specialty identifier, or other identifier sufficient to uniquely identify the UPP and corresponding medical provider apart from other UPPs or providers in the normalized provider data. The UPP can include licensing information for the corresponding medical provider. Each UPP can include data for the corresponding provider that is combined from multiple date sources. [0004] A method includes collecting provider data from a plurality of data sources and creating a plurality of universal provider profiles (UPPs) from the collected provider data. Each UPP corresponds to a medical provider and includes contact information for the corresponding medical provider. The method includes storing the UPPs, receiving a query, and transmitting a query response in response to the query, the query response including provider contact information from a UPP identified according to the query. [0026] Phynd works by integrating with disparate "silos" of provider information (internal and external to the hospital) to match and update care provider information, creating a master database of communication/engagement information as a set of UPPs. The engagement information can be normalized and confirmed before creating or updating the corresponding UPP. The UPPs can then be provided as a wholesale data feed, front-end care provider search and directly accessible via apps/portals. Phynd allows hospitals to leverage the investment they have already made in their EMR, relationship management, credentialing and CRM software. Data flows into Phynd, and then Phynd provides multiple opportunities for the content to be consumed. [0056] The inbound provider feeds include the various sources of information used for the UPPs and other purposes. Phynd can collect data from various systems, including hospital systems such as credentialing systems, education databases, marketing databases and from external sources such as state license databases, the National Provider Identifier database, and others.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIM 2 is rejected as under 35 U.S.C. 103(a) as being unpatentable over White (US 2014/0244282 A1) in view of Eaton (US 2006/0136264 A1).

CLAIM 2 – 
White discloses a method having the limitations of claim 1. 
White does not explicitly disclose the below limitations.
However, Eaton teaches a method having the limitations of:
The method of claim 1 wherein the provider profile is a schedulable epic resource. (Eaton [0027] Provider 14 can be an individual doctor, physician or other health care service provider, such as a trainer, nutritionist, health care system, hospital, etc. who can access system 10 via a home or office computer directly or via an existing practice management system 16. Practice management system 16 can be a computer program configured to assist provider 14 in managing a health care practice, which may include appointment scheduling, accounts receivable and payable, payroll, and/or other functions, such as those systems provided by Epic Systems Corporation of Madison, Wis., Cerner Corp. of Kansas City, Mo., General Electric Company, or others. [0031] According to one advantageous embodiment, system 10 allows consumers to view health care opportunities from a plurality of different health care providers 14. Consumer 12 may access system 10 via a web site maintained by system 10 which can be funded, supported, or marketed by one or more health saving administrators, employers, unions or government-sponsored programs, or other persons. Health care opportunities are provided for viewing by consumer 12 by displaying, for example, the health care opportunity, price, time, and location, qualifications of the health care provider, feedback from other system users or other sources of credentials for providers 14, proximity or location, volume of services provided and other information allowing consumers 12 to compare health care opportunities from one or more providers on the basis of these factors. According to a further advantageous embodiment, system 10 allows consumer 12 to purchase and schedule health care opportunities via system 10, for example with a single click on a displayed health care opportunity icon or display element, thereby making the cost of services transparent, competitive and accessible. According to some embodiments, consumer 12 can pay "on line" or via system 10 for the services directly through a health savings account or other account managed by health savings administrator 18 or by providing credit card information, check card information, or information regarding other sources of income. [0056] System 10 is also configured to provide various features for provider 14. According to one exemplary embodiment, system 10 can provide a user interface configured to receive profile information and/or a fee schedule from provider 14, which may include the provider's specialties, background, education, number and type of health care procedures completed, etc. System 10 can further be configured to provide a user interface to provider 14 to assist in creating a discount model for pricing, which will be described in greater detail with reference to FIG. 3 herein. System 10 can be configured to receive health care opportunities through practice management system 16 or directly from provider 14, for example, through a web browser. [0027] teaches using the system for appointment scheduling, wherein [0056] and [0031] show that the appointment is going to be based on physician specialties/procedures (i.e. profile information).)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of White in view of Eaton to include create a provider profile using a schedulable epic resource with motivation of using existing record management systems, such as EPIC (see Eaton [0027] Provider 14 can be an individual doctor, physician or other health care service provider, such as a trainer, nutritionist, health care system, hospital, etc. who can access system 10 via a home or office computer directly or via an existing practice management system 16. Practice management system 16 can be a computer program configured to assist provider 14 in managing a health care practice, which may include appointment scheduling, accounts receivable and payable, payroll, and/or other functions, such as those systems provided by Epic Systems Corporation of Madison, Wis., Cerner Corp. of Kansas City, Mo., General Electric Company, or others.)

CLAIM 5 is rejected as under 35 U.S.C. 103(a) as being unpatentable over White (US 2014/0244282 A1) in view of Murray (US 2003/0046444 A1).

CLAIM 5 – 
White discloses a method having the limitations of claim 1. 
White does not explicitly disclose the below limitations.
However, Murray teaches a method having the limitations of:
The method of claim 1 wherein the causing comprises calling an ImportData?ImportSpecificationlD API. (Murray [0055] ImportData--to import configuration data from an import file.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of White in view of Murray to use an ImportData query with the motivation of using efficient data import processes in order to configure the system (see Murray [0005] Heretofore, attempts have been made in developing more efficient methods to configure applications. [0076] For example, since communication is bidirectional, configuration tool 24 could import configuration data from one application 32 and export it to another application 35, thereby causing both applications 32 and 35 to have a similar configuration.).

CLAIMS 8 & 18 are rejected as under 35 U.S.C. 103(a) as being unpatentable over White (US 2014/0244282 A1) in view of Hoffman (US 2014/0101635 A1)

CLAIMS 8 & 18 – 
White discloses a method having the limitations of claims 7 & 14. 
White does not explicitly disclose the below limitations.
However, Murray teaches a method having the limitations of:
The method of claim 7 wherein the second channel is a JDBC channel. (Hoffman [0040] Initially, a mobile application generator 202 is provided. As described, the mobile application generator 202 can be used by a developer to retrieve at least a portion of a database table or database schema, using the retrieved information to assist in creating a new mobile application. The mobile application generator 202 can access a database management system (DBMS) 205 through an appropriate channel, such as the illustrated RESTful API or JDBC channel. The DBMS 205 can access its associated databases, database schemas, and database table definitions to provide metadata about the data model and sample data from the corresponding databases to the mobile application generator 202.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of White in view of Hoffman to use a JDBC channel with the motivation of implementing a known suitable interface/call to retrieve data from a database (see Hoffman [0040] The mobile application generator 202 can access a database management system (DBMS) 205 through an appropriate channel, such as the illustrated RESTful API or JDBC channel.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686